Mr. Justice Hand delivered the opinion of the court: It is contended that the assignment to Wing having been made before judgment was entered, it is absolutely void. It was held in North Chicago Street Railroad Co. v. Ackley, 171 Ill. 100, that a cause of action arising from an injury to the person cannot be assigned, and it seems well settled (Rice v. Stone, 1 Allen, 566; Hunt v. Conrad, 47 Minn. 557;) that an assignment of the right to recover damages for a personal injury is not valid, even after verdict, if before judgment. We think, however, it apparent that the assignment to Wing was not intended to take effect until after judgment was entered, and that it is valid at least to the extent of the claim of his firm. True it is, the assignment was prepared, signed and acknowledged before, the judgment was entered. This, however, was but a mere matter of convenience. The assignment does not purport upon its face to be an assignment of the cause of action or the verdict, but is an assignment of the judgment. The assignment was taken by Leach to the court room, and after the judgment was entered, and before the garnishee summons was served on the company, it was filed with the clerk of the court. It seems clear it was not the intention of the parties that it should become effective until after the judgment was entered. If it was a good assignment as to Williams it was good as to the Olivers, unless impeached for fraud. If Samuel Williams was not in a position to question the assig'nment and is bound thereby the Olivers are also bound, for if they recover at all it must be upon the theory that Samuel Williams had not assigned the judgment, as a recovery must be had in his name for their use. (Richardson v. Lester, 83 Ill. 55.) The assignment being good as to the claim of Wing, Chadbourne & Leach, we see no reason why it is not good' as to the claim of George S. Williams. It was made to Wing in part to secure his claim. He was immediately notified thereof and replied he was satisfied with the arrangement. So soon as he accepted the' assignment to Wing for his benefit it was binding upon Samuel Williams, and if binding upon Samuel Williams it is binding upon the garnisheeing creditors. If the assignment to Wing is a valid assignment of all of the interest of Samuel Williams, for the benefit, first, of Wing, Chadbourne & Leach, and then of George S. Williams, it becomes immaterial whether the second assignment made to George S. Williams was delivered prior to the service of the garnishee summons upon the company, as the claim of George S. Williams will be protected under the assignment to Wing. The fact that the company was not notified that the judgment had been assigned until after the service of the garnishee summons will not defeat the assignment. Knight v. Griffey, 161 Ill. 85. It is further contended that the circuit court erred in refusing to hold as the law of the case certain propositions submitted by the appellants, and that it erred in admitting the evidence of Williams, Leach and Wing showing the circumstances, under which the assignments were made. We do not agree with this contention. The propositions submitted were all unsound and are in conflict with the views herein expressed, and the evidence was proper to show that the assignments were made in good faith. Finding no reversible error in this record the judgment of the Appellate Court will be affirmed. Judgment affirmed.